Title: From Thomas Jefferson to Wilson Cary Nicholas, 8 August 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


               
                  
                     Dear Sir
                  
                  Monticello Aug. 8. 04.
               
               By the inclosed which I recieved last night, you will percieve that mr Chisman, Collector of Hampton is dead. the writer, mr Booker, who is unknown to me, recommends Robt. Armistead, also unknown. he says nothing of the politics of the candidate which generally authorises a presumption that they are not with the government. can you, from your present knolege, recommend a successor, and if not, will you be so good as to take measures for such information as will enable you to recommend a successor?   we were in hopes to have seen you this court, and lament the indisposition which prevents it, & which I hope is removed. the death of Genl. Irvine is the only news I get by the mail. in the present distracted politics of that city he is a sensible loss to us, & a much greater to a wife & 9. children. Accept affectionate salutations & assurances of great esteem & respect
               
                  
                     Th: Jefferson
                  
               
            